Citation Nr: 0912634	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-15 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to separate compensable disability ratings for 
diabetic peripheral neuropathy of the lower extremities, as 
disabilities distinct from the service-connected type 2 
diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from December 
1958 to June 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted service 
connection for diabetes mellitus and assigned a 20 percent 
disability rating.  The veteran disagreed with the disability 
rating assigned, specifically asserts that separate 
disability ratings were warranted for diabetic peripheral 
neuropathy of his lower extremities.  

The Board recharacterized the issue on appeal to comply with 
the opinion by the United States Court of Appeals for 
Veterans Claims (Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999).  In that case, the Court held, in pertinent 
part, that the RO had never properly provided the appellant 
with a statement of the case (SOC) concerning an issue, as 
the document addressing that issue "mistakenly treated the 
right-testicle claim as one for an '[i]ncreased evaluation 
for service[-]connected ... residuals of surgery to right 
testicle' ... rather than as a disagreement with the original 
rating award, which is what it was."  Fenderson. 12 Vet. 
App. 132 (1999), emphasis in the original.  The Court then 
indicated that "this distinction is not without importance 
in terms of VA adjudicative actions," and remanded the 
matter for issuance of a SOC.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal.  In the present case the RO identified 
the issue as involving clear and unmistakable error (CUE).  
However, the veteran's assertion of separate disability 
ratings for diabetic neuropathy of the lower extremities is a 
disagreement with the original rating award for the 
disability of diabetes mellitus as the rating schedule 
provides for separate disability ratings for various symptoms 
of diabetes mellitus.  However, the RO issued a SOC providing 
the appellant with the appropriate applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation for 
these conditions.  In addition, the appellant's pleadings 
herein clearly indicate that he is aware that his appeal 
involves the RO's assignment of an initial disability 
evaluation.  Consequently, the Board sees no prejudice to the 
appellant in recharacterizing the issues on appeal to 
properly reflect the appellant's disagreement with the 
initial disability evaluations assigned.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The case was previously before the Board in October 2007, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  Nerve conduction studies of the lower extremities are 
within normal limits.

2.  Electromyography (EMG) test results for the lower 
extremities are indicative of L5 spinal radiculopathy.  


CONCLUSION OF LAW

The criteria for the assignment of separate compensable 
disability ratings for peripheral neuropathy of the lower 
extremities, as disabilities distinct from the service-
connected type 2 diabetes mellitus, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, 
including §§ 4.7, 4.119, 4.123, 4.124, 4.124a, and Diagnostic 
Codes 7913, 8526 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Veteran was provided this notice in March 2004 
with respect to his claim for service connection for diabetes 
mellitus.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Veteran has specifically 
indicated disagreement with VA's failure to assign an initial 
separate evaluation for diabetic neuropathy.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Accordingly, once service 
connection was granted and ratings and effective dates were 
assigned section 5103(a) notice was no longer required.

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  As  the issue on appeal involves the 
assignment of the initial disability rating upon the grant of 
service connection, these requirements are not applicable in 
the instant case.

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Again, this notice was provided to the 
veteran.  However the issue on appeal involves the disability 
rating assigned for neurologic symptoms of the lower 
extremities as a separate disability rating upon the 
assignment of the initial disability rating for diabetes 
mellitus, so VA did not have a further obligation to notify 
the veteran pursuant to the VCAA once the initial rating was 
assigned.  

With respect to the duty to assist the Veteran, it is noted 
that a recent VA Compensation and Pension examination of the 
Veteran has been obtained.  The RO has also associated VA and 
private treatment records with the claims folder.  There is 
no indication that there are any outstanding relevant records 
that must be obtained.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to: service 
treatment records; VA medical treatment records; private 
medical records; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the Veteran's claim 
for an increased initial disability rating claimed as 
entitlement to separate compensable disability ratings for 
peripheral neuropathy of the lower extremities, as 
disabilities distinct from the service-connected type 2 
diabetes mellitus  

II.  Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2008).

Upon the grant of service connection and the assignment of a 
rating, consistent with the facts found, the ratings may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Such staged ratings are not 
subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally require notice and a delay in implementation of a 
proposed rating reduction.  Fenderson, 12 Vet. App. at 126.

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2008).

In December 2003, the Veteran claimed entitlement to service 
connection for type 2 diabetes mellitus.  Because the Veteran 
had served in Vietnam, and a current medical diagnosis of 
type 2 diabetes mellitus was shown by the medical evidence of 
record, service connection for "diabetes mellitus type II 
with numbness" was granted by a July 2004 rating decision.  
See 38 C.F.R. § 3.309(e).

A 20 percent disability rating was assigned for the Veteran's 
type 2 diabetes mellitus under Diagnostic Code 7913.  In 
September 2004, the Veteran filed his notice of disagreement 
which initiated the present appeal.  He indicated 
"specifically I disagree with the failure to rate my 
diabetic neuropathy as a separate condition existing in each 
of my lower extremities."

Diabetes mellitus is rated under Diagnostic Code 7913.  This 
rating code instructs that "complications of diabetes are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent rating.  Noncompensable 
complications are deemed part of the diabetic process under 
Diagnostic Code 7913."  38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).  

The key questions are whether the veteran has diabetic 
peripheral neuropathy of the extremities and if so, if said 
neuropathy is at a compensable disability level?  

A private medical treatment record dated November 2003, 
revealed a diagnosis of uncontrolled type 2 diabetes mellitus 
based upon blood glucose test results.  This record reveals 
that there was no evidence of new paresthesia.  The Veteran 
was prescribe an oral hypoglycemic agent.  A December 2003 
private treatment record reveals that the course of treatment 
was well tolerated and the diagnosis was changed to 
controlled type 2 diabetes mellitus.  

In June 2004, a VA Compensation and Pension examination o the 
Veteran was conducted.  The examination report did an 
admirable job at setting out the symptoms of the veteran's 
diabetes mellitus so that a disability rating could be 
assigned.  The Veteran denied neurologic symptoms, but also 
reported having numbness and tingling in his feet with either 
sitting or standing for long periods of time.  Neurologic 
examination was within normal limits.  Yet, the diagnosis was 
diabetes mellitus and "diabetic peripheral neuropathy of the 
lower extremities."  

The veteran has submitted a letter from a private physician 
dated March 2005.  This letter stated that the Veteran had 
symptoms and findings consistent with diabetic neuropathy.  
The physician specifically indicated that the Veteran had 
decreased sensation in the toes and soles of both feet upon 
testing by pinprick, vibration, and temperature sensation, 
along with reduced Achilles tendon reflexes.  This letter 
also indicated that testing such as nerve conduction studies 
and EMG testing would be useful in ascertaining the level of 
disability resulting from the diabetic peripheral neuropathy.  

In December 2007 a VA podiatry examination of the Veteran was 
conducted.  The Veteran reported having numbness, tingling, 
and hypersensitivity of the feet which was greater at night.  
Examination revealed:  "no open lesions; palpable pedal 
pulses; no edema; sensation intact to monofilament b/1; no 
gross deformities."  The diagnosis was "neuropathy" and 
analgesic balm and cream were prescribed.  

In August 2008, VA neurologic examination of the Veteran was 
conducted which included  nerve conduction studies and EMG 
testing.  Vibratory and light touch examination of both feet 
revealed decreased sensation of both feet in a stocking foot 
distribution with the toes being most affected.  Nerve 
conduction studies of both the bilateral lower extremities 
were within normal limits.  EMG testing revealed "evidence 
of a mild chronic axonal injury in the right lower extremity 
consistent with a L5  radiculopathy with no evidence of acute 
or ongoing axonal injury observed.  No evidence of a 
peripheral neuropathy is observed in the bilateral lower 
extremities.  The diagnosis stated:  bilateral lower 
extremity peripheral neurologic symptoms and findings 
suggestive of peripheral neuropathy.  Electrophysiologic 
evidence of right L5 radiculopathy.  No electrophysiologic 
evidence of bilateral lower extremity neuropathy.  Etiology 
of problem:  apparent lumbar degenerative disc disease.  
Problem associated with the diagnosis:  peripheral neuropathy 
/ diabetes mellitus."  The RO returned the examination 
report for clarification.  

In a December 2009 addendum, the examiner's diagnosis was 
revised to "right L5 radiculopathy" with an etiology of 
lumbar degenerative disc disease.  The examiner explained 
that based on August 2008 EMG/NCV study findings, the Veteran 
has a chronic L5 right lower extremity radiculopathy due to 
lumbar disc disease and no evidence of peripheral neuropathy.  
The examiner further noted that an opinion as to whether the 
condition was due to diabetes mellitus is not warranted as 
the Veteran does not have a diagnosis of peripheral 
neuropathy.  

As noted above, service connection is in effect for type 2 
diabetes mellitus with a 20 percent disability rating 
assigned under Diagnostic Code 7913.  This rating code 
instructs that "complications of diabetes are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent rating.  Noncompensable complications 
are deemed part of the diabetic process under Diagnostic Code 
7913."  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  
The Veteran specifically asserts that he warrants the 
assignment of separate compensable disability ratings for 
diabetic peripheral neuropathy of the lower extremities.

The Board notes that the RO did not provide the Veteran with 
the rating criteria for peripheral neuropathy in the 
supplemental statement of the case as the Board requested in 
the remand.  However, such error is harmless as separate 
ratings will not be assigned.  Were the Veteran's neurologic 
symptoms to be evaluated as separate disabilities, they may 
be evaluated using the criteria of 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, 8620, 8720 which contemplates paralysis 
of the sciatic nerve.  A 10 percent rating contemplates mild 
incomplete paralysis, a 20 percent rating contemplates 
moderate incomplete paralysis, a 40 percent rating 
contemplates moderately severe incomplete paralysis, a 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscular atrophy.  An 80 percent rating is 
warranted for complete paralysis.  

The general rating criteria for diseases of the peripheral 
nerves provides that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a (2008).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(2008).  Similarly, neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (2008).

The medical evidence of record does contain diagnoses of 
neuropathy of the lower extremities; many of these diagnoses 
also relate this neuropathy as being diabetic in nature.  The 
support for these diagnoses are the Veteran's reports of 
numbness and tingling in his feet along with apparent 
decrease in sensation as tested by pin prick and vibration 
testing.  However, the objective evidence provided by nerve 
conduction and EMG testing does not confirm the presence of 
peripheral neuropathy of the lower extremities.  These tests 
reveal the presence of L5 radiculopathy related to lumbar 
spine degenerative disc disease.  The Board notes that 
service connection for a low back disability has been denied 
on multiple occasions and to the extent that the Veteran's 
lower extremity neurologic symptoms are caused by 
degenerative disc disease, service connection has been denied 
and the assignment of a disability rating is not warranted.  

The VA examination report of August 2008 is highly probative 
evidence against the claim for initial separate ratings for 
neuropathy as the examiner's opinion that the Veteran does 
not have neuropathy due to diabetes is based on EMG/NCV 
results.  The other diagnoses of neuropathy were not based on 
EMG/NCV testing and therefore are not entitled to great 
probative value.  Accordingly, the preponderance of the 
evidence is against the assignment of separate compensable 
disability ratings for peripheral neuropathy of the lower 
extremities.  

As the preponderance of the evidence is against the claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claims.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to separate compensable disability ratings for 
peripheral neuropathy of the lower extremities, as 
disabilities distinct from the service-connected type 2 
diabetes mellitus is denied.


____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


